Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
Withdrawn claims 11-20 do not include the allowable subject matter of claim 1 and are cancelled.
 
The application has been amended as follows: 

Listing of Claims: 

Claims 11-20. (Cancelled)



Allowable Subject Matter
Claims 1, 2 and 4-10 are allowed.


The following is an examiner’s statement of reasons for allowance:

The claimed invention was not reasonably found in the prior art. User-to-user transfer of funds, such as remittance services is old and well known as evidenced by numerous prior art cited in the record including US Patents US 6,658,568 B1 and US 5,557,518; US Patent Publications US 2003/0208440 A1, US 2010/0287100 A1, US 2015/0206106 A1 and US 2017/0132614 A1; and NPLs Tewari et al. (2003) and Mampaey (2011). Verifying an electronic signature, such as verifying a message signed with a private key using a public key is old and well known as evidenced by numerous prior art cited in the record including US Patent US 5,892,900; US Patent Publications US 2015/0262137 A1, US 2016/0203448 A1 and US 2016/0234026 A1; and NPLs Catalano et al. (2004) and Katz (2010); Off-Chain Bitcoin Transactions, such as allowing for the immediate transfer of Cryptocurrency between two parties is old and well known as evidenced by numerous prior art cited in the record including US Patent Publication US 2015/0262173 A1 and NPL Apeltsin (2014).

The cited prior art, however, does not teach or suggest, alone or in combination: The specific hold sequence required by the claim, specifically, “releasing a hold and incrementing and decrementing registers responsive to receiving the message from the second computing device that fulfills the condition on the hold, verifying the receipt from the system of the specified party successfully, and receiving the instruction to execute . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685